        Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


REBECCA A. COX,                              Case No. 4:19-cv-00497-DCN
                    Plaintiff,               MEMORANDUM DECISION AND
                                             ORDER RE.: GOVERNMENT’S
      v.                                     MOTION TO DISMISS PLAINTIFF’S
                                             AMENDED COMPLAINT (DKT. 9)
PHIL BARBARICK and UNITED
STATES OF AMERICA,
                    Defendant.


                                  I. INTRODUCTION

       Pending before the Court is Defendants Phil Barbarick and United States of

America’s (collectively, the “Government”) Motion to Dismiss Defendant Rebecca A.

Cox’s Amended Complaint. Dkt. 9. Having reviewed the record and briefing, the Court

finds the facts and legal arguments are adequately presented. Accordingly, in the interest

of avoiding further delay, and because the Court finds the decisional process would not be

significantly aided by oral argument, the Court will decide the Motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons set forth below, the Court

GRANTS in PART and DENIES in PART the Government’s Motion to Dismiss Plaintiff’s

Amended Complaint.

                                  II. BACKGROUND

      On October 11, 2019, Plaintiff Rebecca Cox filed a small claims action in state




MEMORANDUM AND DECISION & ORDER - 1
             Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 2 of 9




court. Dkt. 1-6. She alleged that on October 10, 2017, Barbarick1 hit her horses on the open

range of Highway 28 in Idaho. Id. at 1–2. On December 16, 2019, Barbarick removed the

case to federal court pursuant to 28 U.S.C. § 2679(d)(2)2 and added the United States of

America as a defendant. Cox has pursued this case pro se in front of this Court.

          The Government moved to dismiss on December 23, 2019. The Government argued

that, due to its sovereign immunity, Cox’s claims should have been asserted under the

Federal Tort Claims Act (“FTCA”). 28 U.S.C. §§ 1346(b) & 2671–2680. According to the

Government, the FTCA requires Cox to exhaust her administrative remedies. Because Cox

failed to show that she had done so, the Government moved the Court to dismiss this case.

Cox never responded to the Government’s motion to dismiss.

          On April 1, 2020, the Court granted the Government’s motion to dismiss. Dkt 7. It

held:

          Pursuant to 28 U.S.C. § 2679(d)(2) and the certification provided by the
          United States Attorney for the District of Idaho, Cox’s claim is deemed to be


1
  Barbarick was allegedly employed as an Environmental Protection Specialist for the U.S. Department of
Interior, Bureau of Land Management, at the time of the incident. Dkt 1-7.
2
    This subsection states:

          Upon certification by the Attorney General that the defendant employee was acting within
          the scope of his office or employment at the time of the incident out of which the claim
          arose, any civil action or proceeding commenced upon such claim in a State court shall be
          removed without bond at any time before trial by the Attorney General to the district court
          of the United States for the district and division embracing the place in which the action or
          proceeding is pending. Such action or proceeding shall be deemed to be an action or
          proceeding brought against the United States under the provisions of this title and all
          references thereto, and the United States shall be substituted as the party defendant. This
          certification of the Attorney General shall conclusively establish scope of office or
          employment for purposes of removal.

28 U.S.C. § 2679(d)(2).


MEMORANDUM AND DECISION & ORDER - 2
         Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 3 of 9




       against the United States. As such, Cox must comply with the FTCA’s
       procedures, namely exhausting her administrative remedies.

       There is nothing in the briefing or in the record that indicates Cox has
       commenced any administrative procedures for her claim, much less
       exhausted them. Thus, the Court must dismiss the Cox’s Complaint.
Id. at 4–5. The Court also “dismisse[d] Cox’s Complaint as she has failed to submit a

response to the Government’s motion.” Id. at 5 (citing Dist. Idaho Loc. Civ. R. 7.1(e)(1)).

However, the Court granted Cox leave to amend her complaint and mandated that any

amended complaint should detail her efforts to exhaust her administrative remedies.

       On May 15, 2020, Cox filed her Amended Complaint. Dkt. 8. In it, she alleges that

she had sent a claim via counsel to Mel M. Meier, an Attorney Advisor for the United

States Department of Interior, Pacific Northwest Region, Boise Field Office on May 14,

2018, but never received a response, despite her counsel following up multiple times. Thus,

she alleges she has exhausted her administrative remedies because “[t]he United States

failed to deny or settle the claim for more than one year after the claim was submitted to

them.” Id. at ¶ 12.

       On May 29, 2020, the Government filed the pending Motion to Dismiss Cox’s

Amended Complaint. Dkt. 9. The Government stated in its accompanying memorandum

that it did not find a record of any effort by Cox to exhaust her administrative remedies but

did find a record of Cox’s daughter, Shawnee Cox, making an administrative claim in

which she indicated that both of the horses involved in the accident at issue belonged to

her. Dkt. 9-1. The Government also argued Cox failed to file a claim with the appropriate

government agency within two years of the alleged loss, and that her claim is thus time



MEMORANDUM AND DECISION & ORDER - 3
          Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 4 of 9




barred pursuant to 28 U.S.C. § 2401(b). The Government moved for the case to be

dismissed with prejudice. Cox did not respond to the Government’s motion.

                                      III. LEGAL STANDARD

        When subject matter jurisdiction is challenged pursuant to Federal Rule of Civil

Procedure 12(b)(1), the plaintiff bears the burden of persuasion. Indus. Tectonics, Inc. v.

Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990) (citing McNutt v. Gen. Motors Acceptance

Corp., 298 U.S. 178, 189 (1936)). A party who brings a Rule 12(b)(1) challenge may do

so by referring to the face of the pleadings or by presenting extrinsic evidence. See White

v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (“Rule 12(b)(1) jurisdictional attacks can be

either facial or factual . . . .”).

        If the jurisdictional attack is facial, the challenger asserts that the allegations

contained in a complaint are insufficient on their face to establish federal jurisdiction. Safe

Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). When assessing this type

of jurisdictional attack, a court must consider the allegations of the complaint to be true

and construe them in the light most favorable to the plaintiff. Love v. United States, 915

F.2d 1242, 1245 (9th Cir. 1988).

        “By contrast, in a factual attack, the challenger disputes the truth of the allegations

that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air, 373 F.3d at

1039. In resolving a factual attack on jurisdiction, the court need not presume the

truthfulness of the plaintiff’s allegations and may review evidence beyond the complaint

without converting the motion to dismiss into a motion for summary judgment. Id. (citing

Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n. 2 (9th Cir. 2003)); see also


MEMORANDUM AND DECISION & ORDER - 4
         Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 5 of 9




White, 227 F.3d at 1242. Once the moving party has converted the motion to dismiss into

a factual motion, the burden shifts to the party opposing the motion to prove subject matter

jurisdiction exists. Safe Air, 373 F.3d at 1039 (quoting Savage, 343 F.3d at 1039 n. 2).

                                       IV. ANALYSIS

A. Exhaustion of Administrative Remedies

       “Before a plaintiff can file an FTCA action in federal court” the plaintiff “must

exhaust the administrative remedies for his claim.” D.L. by & through Junio v. Vassilev,

858 F.3d 1242, 1244 (9th Cir. 2017) (citing 28 U.S.C. § 2675(a)); see also Wilson v. Astrue,

333 Fed. App’x 179, 180 (9th Cir. 2009) (“The district court properly determined that

[plaintiff’s] failure to exhaust administrative remedies under the Federal Tort Claims Act

deprived the district court of jurisdiction over [plaintiff’s] tort law claims.”) (citation

omitted); Alexander v. United States, 12 F. App’x 555, 555 (9th Cir. 2001) (“The district

court properly dismissed [plaintiff’s] FTCA claim for lack of subject matter jurisdiction

because he failed to exhaust his administrative remedies.”) (citation omitted). “An

administrative claim is deemed exhausted once the relevant agency finally denies it in

writing, or if the agency fails to make a final disposition of the claim within six months of

the claim’s filing.” D.L., 858 F.3d at 1244. “The FTCA’s exhaustion requirement is

jurisdictional and may not be waived.” Id.

       If Cox failed to exhaust her administrative remedies, the Court does not have subject

matter jurisdiction over her claims. The Government implicitly acknowledges Cox’s

complaint is facially sufficient to establish federal jurisdiction, at least with regards to the

exhaustion of administrative remedies, but challenges the truth of Cox’s allegation that she


MEMORANDUM AND DECISION & ORDER - 5
            Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 6 of 9




exhausted her administrative remedies. In such a factual attack, the Court need not presume

the truthfulness of the plaintiff’s allegations and may review evidence beyond the

complaint.

        In support of its Motion to Dismiss, the Government provided a declaration by Lisa

Doehl, the Attorney-Advisor with the United States Department of the Interior, Office of

the Solicitor, Division of General Law, Torts Practice Branch. Dkt. 9-2. In her declaration,

Doehl attested that she had located an administrative claim relating to the accident

described in the Amended Complaint, but it was made by Shawnee Cox, and not by

plaintiff Rebecca Cox. Id. at ¶ 3. Doehl attached the claim she found relating to the alleged

accident described in the Amended Complaint made by Shawnee Cox (Rebecca Cox’s

daughter) to her declaration. Dkt. 9-2. In the claim, Shawnee Cox attests that she owned

the two horses killed in the alleged incident. In contrast, Rebecca Cox claims in the

Amended Complaint that she owned the two horses that were killed.3

        Doehl also contacted the Office of the Solicitor, Pacific Northwest Region, Boise

Field Office and the Bureau of Land Management, who reviewed the records of the Idaho

State Office and the Idaho Falls District Office. Doehl states that she was informed that

none of these offices had a record of a claim filed by Rebecca Cox relating to the alleged

incident.

        “Once the moving party has converted the motion to dismiss into a factual motion


3
  The Amended Complaint, signed by Plaintiff Rebecca Cox, states that “One of the said horses (Joey)
belonged to the Plaintiff. The other horse (Cheyenne) belonged to Plaintiff’s mother, Rebecca Cox.” Dkt.
8 at ¶ 8. Clearly, there is an error in the Amended Complaint. The Court leaves it to Plaintiff to correct if
she chooses to file another amended complaint.


MEMORANDUM AND DECISION & ORDER - 6
         Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 7 of 9




by presenting affidavits or other evidence properly brought before the court, the party

opposing the motion must furnish affidavits or other evidence necessary to satisfy its

burden of establishing subject matter jurisdiction.” Savage v. Glendale Union High Sch.,

343 F.3d 1036, 1039 n. 2 (9th Cir. 2003) (citing White, 227 F.3d at 1242). Cox did not

respond to the Government’s second motion to dismiss. Nor did she provide any evidence,

beyond her unsupported allegations in her Amended Complaint, that she exhausted her

administrative remedies. Cox has not met her burden of establishing subject matter

jurisdiction because she has not presented evidence that she exhausted her administrative

remedies prior to bringing her FCTA claim in federal court.

           B. Timing

       An FTCA claim against the United States is barred “unless it is presented in writing

to the appropriate Federal agency within two years after such claim accrues or unless action

is begun within six months after the date of mailing . . . of notice of final denial of the claim

by the agency to which it was presented.” 28 U.S.C. § 2401(b).

       The Government argues that Cox’s motion should be dismissed without leave to

amend because, contrary to what she alleged in her Amended Complaint, Cox did not

submit a claim within two years of her alleged loss to the appropriate government agency.

Cox did not respond to the Government’s arguments.

       “After a party has amended a pleading once as a matter of course, it may only amend

further after obtaining leave of the court, or by consent of the adverse party.” Fed. R. Civ.

P. 15(a).” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003).

Leave to amend pleadings shall be freely given when justice so requires. Fed. R. Civ. P.


MEMORANDUM AND DECISION & ORDER - 7
         Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 8 of 9




15(a). Courts apply Rule 15 with extreme liberality. Eminence Capital, LLC v. Aspeon,

Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations omitted). In determining whether a

motion to amend should be granted, the court generally considers five factors: (1) undue

delay; (2) bad faith; (3) futility of amendment; (4) prejudice to the opposing party; and (5)

whether the plaintiff has previously amended the complaint. United States v. Corinthian

Colls., 655 F.3d 984, 995 (9th Cir. 2011) (citation omitted). These factors are not weighted

equally: futility of amendment alone can justify the denial of a motion to amend. Ahlmeyer

v. Nev. Sys. of Higher Educ., 555 F.3d 1051, 1055 (9th Cir. 2009).

       Here, Cox’s complaint appears facially sufficient for subject matter jurisdiction; it

is simply factually insufficient. It is impossible to tell whether amendment would be futile

at this stage since Cox has repeatedly failed to respond in any way to the Government’s

motions—with evidence or arguments. Thus, the Court will grant Cox leave to amend one

more time. Given the uncontested evidence the Government has provided that subject

matter jurisdiction is not met, the Court cautions Cox that if she decides to amend a second

time she must include sufficient allegations to plausibly suggest she timely exhausted her

administrative remedies. As written, the current Amended Complaint does not meet this

threshold requirement. Cox is further cautioned that failing to respond to dispositive

motions wastes the Court’s and the Defendants’ time; future non-responsiveness by Cox

to either Defendants’ motions or the Court’s orders may result in sanctions, including

dismissal of the case with prejudice for failure to prosecute.

C. Local Civil Rule 7.1(e)

       In addition to the Government’s exhaustion of remedies argument, the Court also


MEMORANDUM AND DECISION & ORDER - 8
        Case 4:19-cv-00497-DCN Document 12 Filed 07/13/20 Page 9 of 9




dismisses Cox’s Amended Complaint as she has failed to submit a response to the

Government’s second motion to dismiss. Local Civil Rule 7.1(e) states that “if an adverse

party fails to timely file any response documents required to be filed under this rule, such

failure may be deemed to constitute a consent to the sustaining of said pleading or the

granting of said motion or other application.” Dist. Idaho Loc. Civ. R. 7.1(e)(1). Here,

Cox’s response to the Government’s motion was due on June 19, 2020. As of the date of

this decision, she has not filed any response. As such, Cox’s failure to respond constitutes

a separate ground for dismissal.

                                        V. ORDER

       IT IS HEREBY ORDERED THAT:

   1. The Government’s Motion to Dismiss (Dkt. 9) is GRANTED in Part and DENIED

       in PART. It is granted insomuch that Cox’s Amended Complaint is dismissed,

       denied insomuch that it is dismissed without prejudice.

   2. Cox’s Amended Complaint (Dkt. 8) is DISMISSED WITHOUT PREJUDICE. Cox

       may submit an amended complaint within thirty (30) days of this Order. Failure to

       do so will result in the dismissal of this case with prejudice, without further notice.


                                                  DATED: July 13, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM AND DECISION & ORDER - 9
